DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022. Examiner notes that claims 22-23 are withdrawn in view of the election made on 10/18/2022, because the cited claims correspond to a non-elected species (i.e. species B) of invention I in which the claims recite the magnetic sensor(s) are located in the handle. 

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 depends from claim 31. Examiner assumes this is a typographical error and is meant to depend from claim 21.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 21 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted to mean that any portion of the optical fiber that is rigidly supported within the shaft is considered “near” the optical sensor in its broadest reasonable interpretation, however, clarification is required.
The term “close” in claims 2 and 26 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted to mean that the support may be within any reasonable proximity to the optical sensor, however, clarification is required. 
Claim 5 recites the limitation “wherein at least some of the plurality of fiber cores includes at least one fiber Bragg grating”. Examiner notes that claim 1 sets forth that one or more of the plurality of fiber cores includes an optical sensor and claim 5 previously sets forth wherein the optical sensor includes a fiber Bragg grating, therefore the cited limitation makes it unclear as to whether the claim is attempting to further define the “one or more plurality of fiber cores” to be “some of the plurality” or further defining optical sensor to be at least one fiber Bragg grating, or if these are a different number of the plurality of fiber cores than claim 1 and a different optical sensor than that of claim 1. For examination purposes, it has been interpreted to mean that any of the plurality of fiber cores includes any fiber Bragg grating, however, clarification is required. 
Claim 6 recites the limitation “wherein at least one of the plurality of fiber cores includes a plurality of fiber Bragg gratings”. It is unclear if the at least one of the plurality of fiber cores is the one or more fiber cores of claim 1, the some of the fiber cores of claim 5, or a different at least one of the plurality of fiber cores. Additionally, it is unclear if the plurality of fiber Bragg gratings includes the optical sensor of claim 5, the at least one fiber Bragg grating of claim 5, or if this is a different plurality of fiber Bragg gratings. For examination purposes, it has been interpreted to mean any of the plurality of fiber cores includes any plurality of fiber Bragg gratings, however, clarification is required. 

Claim 21 recites the limitation “wherein the optical fiber is comprised of one or more fiber cores”. The limitation is unclear as it is inconsistent with the previous recitation “an optical fiber comprised of a plurality of fiber cores”. In other words, it is unclear how the optical fiber could be comprised of a plurality of fiber cores and also only one fiber core. It is additionally unclear if the “one or more fiber cores” is the same as the plurality of fiber cores recited previously or if these are a different “one or more fiber cores”. For examination purposes, it has been interpreted to mean the optical fiber is comprised of the plurality of fiber cores, however, clarification is required. 
Claim 21 recites the limitation “wherein one or more of the fiber cores”. It is unclear which fiber cores is being referred to as claim 21 sets forth a plurality of fibers cores and one or more fiber cores in two separate instances. For examination purposes, it has been interpreted to mean one or more of the plurality of fiber cores, however, clarification is required. 
The term “approximately” in claim 21 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted to mean that any sensors which appear adjacent to one another are “approximately” adjacent to one another from the handle to the distal end of the medical device, however, clarification is require.
Claims 26-28 recite the limitation “the optical sensor”. The limitation lacks sufficient antecedent basis. It is unclear if the limitation is referring to one of the plurality of fiber Bragg grating (FBG) sensors or a different optical sensor. For examination purposes, it has been interpreted to mean any optical sensor, however, clarification is required. 
Claim 29 recites the limitation “wherein the optical sensor includes a fiber Bragg grating”. It is unclear if the fiber Bragg grating is one of the plurality of fiber Bragg gratings recited in claim 21 or if this is a different fiber Bragg grating. For examination purposes, it has been interpreted to mean any fiber Bragg grating, however, clarification is required. 
Claim 29 recites the limitation “at least some of the plurality of fiber cores includes at least one fiber Bragg grating”. It is unclear if the claim is attempting to further define the one or more of the plurality of fiber cores to be some of the plurality of fiber cores and additionally it is unclear if the at least one fiber Bragg grating is the same as the plurality of fiber Bragg gratings of claim 21, the fiber Bragg grating of the optical sensor recited previously, or a different at least one fiber Bragg grating. Additionally, it is unclear how the plurality of fiber Bragg gratings can include only one fiber Bragg grating, since at least one fiber Bragg grating would include an interpretation of only one fiber Bragg grating. For examination purposes, it has been interpreted to mean any of the plurality of fiber cores includes any at least one fiber Bragg grating, however, clarification is required. 
Claim 30 recites the limitation “wherein at least one of the plurality of fiber cores includes a plurality of fiber Bragg gratings”. It is unclear if the at least one of the plurality of fiber cores is the one or more fiber cores of claim 21, the some of the fiber cores of claim 29, or a different at least one of the plurality of fiber cores. Additionally, it is unclear if the plurality of fiber Bragg gratings includes or is the plurality of fiber Bragg gratings of claim 21, the optical sensor of claim 29, the at least one fiber Bragg grating of claim 29, or if this is a different plurality of fiber Bragg gratings. For examination purposes, it has been interpreted to mean any of the plurality of fiber cores includes any plurality of fiber Bragg gratings, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 20190038228 A1), hereinafter Daly in view of Liu et al. (US 20170196479 A1), hereinafter Liu.
Regarding claim 1,
Daly teaches a medical device (at least fig. 1 (19) and corresponding disclosure in at least [0038]) comprising: 
A proximal end (at least fig. 1 (23) and corresponding disclosure in at least [0039]);
A distal end (at least fig. 1 (24) and corresponding disclosure in at least [0039]);
A shaft (at least fig. 1 (22) and corresponding disclosure in at least [0039]) extending between the proximal end (23) and the distal end (24) (see at least fig. 1)
A magnetic sensor assembly (at least fig. 6 (600) and corresponding disclosure in at least [0080] or at least fig. 7 (700) and corresponding disclosure in at least [0082]), the magnetic sensor assembly (600/700) including a magnetic coupler (at least fig. 6 (650) and corresponding disclosure or fig. 7 (750) and corresponding disclosure in at least [0080]-[0082] which discloses coupler body (650/750) is adapted to facilitate the mounting of magnetic localization coils to grooves extending in an outer diameter of the coupler body (thus the coupler body is considered a magnetic coupler in its broadest reasonable interpretation since it assists in coupling of magnetic components) and first (at least fig. 6 (6521) and corresponding disclosure in at least [0080] or at least fig. 7 (7521) and corresponding disclosure in at least [0082]) and second (at least fig. 6 (6522) and corresponding disclosure in at least [0080] or at least fig. 7 (7522) and corresponding disclosure in at least [0082]) magnetic sensors ([0080] and [0082] disclose (6521/7521 and 6522/7522) are magnetic localization coils (i.e. magnetic sensors))
wherein the magnetic coupler is located at the distal end of the medical device ([0082] which discloses 700 is a catheter tip assembly and [0080] which discloses the coupler body facilitates coupling of an ablation catheter tip assembly to a catheter shaft) and is rigidly affixed to an inner surface of the shaft ([0081] which discloses inverted radiuses 6541/2 facilitate flow of adhesive in an around the coupler when being coupled with an external housing and further discloses some of the adhesive sandwiched between the inverted radius 6541/2 and an inner diameter (i.e. and inner surface) of the external housing may escape into the flow apertures. Examiner notes that claims 14 and 21 set forth that the catheter shaft is coupled to a proximal end of the sensor coupler assembly. Thus based on this disclosure the shaft has been interpreted to include or be such a disclosed external housing. Therefore, the coupler 650/750 is rigidly fixed to the inner diameter (i.e. an inner surface) of the shaft according to [0081] and claims 14/21)
an optical fiber (at least fig. 7 (7401) and corresponding disclosure in at least [0082]) comprised of a fiber core (Examiner notes a fiber optic would necessarily have a core) extending along a length of the shaft ([0044] which discloses computer system may receive optical signals from a fiber optic force sensor assembly via one or more optical fibers extending a length of the catheter shaft), wherein the fiber core includes an optical sensor (at least fig. 1A (90) and corresponding disclosure in at least [0046] and 1C (90b) and corresponding disclosure in at least [0051]) located at a location along a length of the optical fiber, wherein the optical fiber is rigidly supported within the shaft at a location near the optical sensor ([0082] which discloses the fiber optics 740 extend through channels 7511of the couple body 750 and grooves of the structural member 730. Examiner thus notes that the optical fiber is at least rigidly supported by the channels). 
Daly fails to explicitly teach wherein the optical fiber is comprised of a plurality of fiber cores. 
Liu, in a similar field of endeavor involving optical fiber shape sensing, teaches an optical fiber (at least fig. 2B (200) and corresponding disclosure in at least [0047] or at least fig. 4 (402) and corresponding disclosure in at least [0052]) comprised of a plurality of optical fiber cores (at least fig. 2C (202, 204, 206, and 208) and corresponding disclosure in at least [0047]) extending along a length of a shaft of a medical device ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed), wherein one or more of the plurality fiber cores includes an optical sensor located at a location along a length of the optical fiber ([0064] which discloses the cores 204, 206, and 208 have a plurality of fiber Bragg gratings along the fiber 200)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Daly to include a multi-core fiber as taught by Liu in order to sense three-dimensional (3D) vector force and temperature of the medical device (Liu [0045]). Examiner notes that by including a plurality of cores comprising the optical sensors of Liu would enhance the force determination of Daly by providing additional measurements at additional elements along the length of the optical fiber.

Regarding claim 2,
Daly further teaches further including an optical fiber support (at least fig. 7 (730) and corresponding disclosure in at least [0082]) having a central aperture (at least fig. 7 (7331) and corresponding disclosure in at least  [0081]-[0082]. Examiner notes the grooves are considered central apertures in its broadest reasonable interpretation since they extend centrally of the shaft) for receiving and supporting the optical fiber (7401) within the shaft ([0066] which discloses the one or more fiber optics are mechanically coupled to structural member via grooves) Examiner thus notes that such coupling would support the optical fiber within the shaft of the catheter), wherein the optical fiber support is located in close proximity to the optical sensor (Examiner notes the optical fiber support 730 is in close proximity to the optical sensor(s) in its broadest reasonable interpretation). 

Regarding claim 3,
Daly further teaches wherein the optical fiber (7401) is bonded to the optical fiber support (730) ([0066] which discloses the one or more fiber optics are mechanically coupled (i.e. bonded) to structural member via grooves) to rigidly affix a portion of the optical fiber (7401) including the optical sensor to the shaft via the optical fiber support (730). Examiner notes that by coupling (i.e. bonding) the fiber optics to the structural member (730), the optical fiber and optical sensor are necessarily rigidly affixed to the shaft through such mechanical coupling. 

Regarding claim 4, 
Daly further teaches wherein the medical device is a catheter ([0044] which discloses a catheter shaft 22 and [0082] which discloses 700 is a partial ablation catheter tip assembly) having a flexible tip (at least fig. 7 (705) and corresponding disclosure in at least [0082] which discloses flex tip 705) located at the distal end (see at least fig. 7). 

Regarding claim 5,
Daly further teaches wherein the optical sensor includes a fiber Bragg grating (at least fig. 1C (90b) and corresponding disclosure in at least [0051])
Liu, as applied with respect to claim 1 above, further teaches wherein the optical sensor includes a fiber Bragg grating ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed. See at least fig. 5C (550 and 552) and corresponding disclosure in at least [0055]), wherein at least some of the plurality of fiber cores includes at least one fiber Bragg grating. 

Regarding claim 6,
Liu, as applied, with respect to claim 5 above, further teaches wherein at least one of the plurality of fiber cores includes a plurality of fiber Bragg gratings extending along a length of the fiber core ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed).
Liu further teaches wherein each fiber Bragg grating associated with a particular fiber core is defined by a unique grating period with respect to other  fiber Bragg gratings located on the same fiber ([0058] which discloses two or more Bragg gratings on one or more cores may have different (i.e. unique) grating periods). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the fiber Bragg gratings in the modified system to include being defined by unique grating periods as taught by Liu in order to provide unique grating periods which would enhance the force sensing at each particular grating. In other words, by providing unique/different grating periods, readings from different gratings would be better differentiated due to different grating parameters. 

Regarding claim 21,
Daly teaches a medical device (at least fig. 1 (19) and corresponding disclosure in at least [0038]) comprising: 
A proximal end (at least fig. 1 (23) and corresponding disclosure in at least [0039]);
A distal end (at least fig. 1 (24) and corresponding disclosure in at least [0039]);
A handle (at least fig. 1 (21) and corresponding disclosure in at least [0039]);
A shaft (at least fig. 1 (22) and corresponding disclosure in at least [0039]) extending between the proximal end (23) and the distal end (24) (see at least fig. 1)
A magnetic sensor assembly (at least fig. 6 (600) and corresponding disclosure in at least [0080] or at least fig. 7 (700) and corresponding disclosure in at least [0082]) located at a fixed location associated with the medical device (Examiner notes the magnetic sensor assembly is located at a proximal end of the medical device since it is for connecting a tip to the medical device); and 
an optical fiber (at least fig. 7 (7401) and corresponding disclosure in at least [0082]) comprised of a fiber core (Examiner notes a fiber optic would necessarily have a core) extending from the handle to the distal end of the medical device ([0044] which discloses computer system may receive optical signals from a fiber optic force sensor assembly via one or more optical fibers extending a length of the catheter shaft and [0071] which discloses the fiber-optic cables run proximally along a shaft to a catheter handle), wherein the optical fiber is comprised of one fiber core and wherein one fiber core includes a fiber Bragg grating strain sensor (at least fig. 1A (90) and corresponding disclosure in at least [0046] and 1C (90b) and corresponding disclosure in at least [0051])
Daly fails to explicitly teach wherein the optical fiber is comprised of a plurality of fiber cores and wherein one or more of the fiber cores includes a plurality of fiber Bragg grating (FBG) sensors located approximately adjacent to one another from the handle to the distal end of the medical device. 
Liu, in a similar field of endeavor involving optical fiber shape sensing, teaches an optical fiber (at least fig. 2B (200) and corresponding disclosure in at least [0047] or at least fig. 4 (402) and corresponding disclosure in at least [0052]) comprised of a plurality of optical fiber cores (at least fig. 2C (202, 204, 206, and 208) and corresponding disclosure in at least [0047]) extending along a length of a shaft of a medical device ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed), wherein one or more of the plurality fiber cores includes a plurality of fiber Bragg grating (FBG) sensors located approximately adjacent to one another from a handle (at least fig. 1 (21) and corresponding disclosure in at least [0035]) to a distal end of the medical device ([0064] which discloses the cores 204, 206, and 208 have a plurality of fiber Bragg gratings along the fiber 200) (See at least fig. 5C (550 and 552) and corresponding disclosure in at least [0055]. Examiner notes the gratings of each core are approximately adjacent to one another as shown in fig. 5C)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Daly to include a multi-core fiber as taught by Liu in order to sense three-dimensional (3D) vector force and temperature of the medical device (Liu [0045]). Examiner notes that by including a plurality of cores comprising the optical sensors of Liu would enhance the force determination of Daly by providing additional measurements at additional elements along the length of the optical fiber.

Regarding claim 24,
Daly further teaches wherein the magnetic sensor assembly is located at a distal end of the medical device ([0082] which discloses 700 is a catheter tip assembly and [0080] which discloses the coupler body facilitates coupling of an ablation catheter tip assembly to a catheter shaft)

Regarding claim 25,
Daly further teaches wherein the magnetic sensor assembly (600/700) includes a magnetic coupler (at least fig. 6 (650) and corresponding disclosure or fig. 7 (750) and corresponding disclosure in at least [0080]-[0082] which discloses coupler body (650/750) is adapted to facilitate the mounting of magnetic localization coils to grooves extending in an outer diameter of the coupler body (thus the coupler body is considered a magnetic coupler in its broadest reasonable interpretation since it assists in coupling of magnetic components) and first (at least fig. 6 (6521) and corresponding disclosure in at least [0080] or at least fig. 7 (7521) and corresponding disclosure in at least [0082]) and second (at least fig. 6 (6522) and corresponding disclosure in at least [0080] or at least fig. 7 (7522) and corresponding disclosure in at least [0082]) magnetic sensors ([0080] and [0082] disclose (6521/7521 and 6522/7522) are magnetic localization coils (i.e. magnetic sensors))
wherein the magnetic coupler is located at the distal end of the medical device ([0082] which discloses 700 is a catheter tip assembly and [0080] which discloses the coupler body facilitates coupling of an ablation catheter tip assembly to a catheter shaft) and is rigidly affixed to an inner surface of the shaft ([0081] which discloses inverted radiuses 6541/2 facilitate flow of adhesive in an around the coupler when being coupled with an external housing and further discloses some of the adhesive sandwiched between the inverted radius 6541/2 and an inner diameter (i.e. and inner surface) of the external housing may escape into the flow apertures. Examiner notes that claims 14 and 21 set forth that the catheter shaft is coupled to a proximal end of the sensor coupler assembly. Thus based on this disclosure the shaft has been interpreted to include or be such a disclosed external housing. Therefore, the coupler 650/750 is rigidly fixed to the inner diameter (i.e. an inner surface) of the shaft according to [0081] and claims 14/21)

Regarding claim 26,
Daly further teaches further including an optical fiber support (at least fig. 7 (730) and corresponding disclosure in at least [0082]) having a central aperture (at least fig. 7 (7331) and corresponding disclosure in at least  [0081]-[0082]. Examiner notes the grooves are considered central apertures in its broadest reasonable interpretation since they extend centrally of the shaft) for receiving and supporting the optical fiber (7401) within the shaft ([0066] which discloses the one or more fiber optics are mechanically coupled to structural member via grooves) Examiner thus notes that such coupling would support the optical fiber within the shaft of the catheter), wherein the optical fiber support is located in close proximity to the optical sensor (Examiner notes the optical fiber support 730 is in close proximity to the optical sensor(s) in its broadest reasonable interpretation). 

Regarding claim 27,
Daly further teaches wherein the optical fiber (7401) is bonded to the optical fiber support (730) ([0066] which discloses the one or more fiber optics are mechanically coupled (i.e. bonded) to structural member via grooves) to rigidly affix a portion of the optical fiber (7401) including the optical sensor to the shaft via the optical fiber support (730). Examiner notes that by coupling (i.e. bonding) the fiber optics to the structural member (730), the optical fiber and optical sensor are necessarily rigidly affixed to the shaft through such mechanical coupling. 

Regarding claim 28, 
Daly further teaches wherein the medical device is a catheter ([0044] which discloses a catheter shaft 22 and [0082] which discloses 700 is a partial ablation catheter tip assembly) having a flexible tip (at least fig. 7 (705) and corresponding disclosure in at least [0082] which discloses flex tip 705) located at the distal end (see at least fig. 7). 

Regarding claim 29,
Daly further teaches wherein the optical sensor includes a fiber Bragg grating (at least fig. 1C (90b) and corresponding disclosure in at least [0051])
Liu, as applied with respect to claim 21 above, further teaches wherein the optical sensor includes a fiber Bragg grating ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed. See at least fig. 5C (550 and 552) and corresponding disclosure in at least [0055]), wherein at least some of the plurality of fiber cores includes at least one fiber Bragg grating. 

Regarding claim 30,
Liu, as applied, with respect to claim 29 above, further teaches wherein at least one of the plurality of fiber cores includes a plurality of fiber Bragg gratings extending along a length of the fiber core ([0064] which discloses for example, referring to FIG. 2B, the cores 204, 206, 208 may be configured as shape sensing cores having a plurality of fiber Bragg gratings along the fiber 200, and therefore along the catheter shaft in which the fiber is enclosed).
Liu further teaches wherein each fiber Bragg grating associated with a particular fiber core is defined by a unique grating period with respect to other  fiber Bragg gratings located on the same fiber ([0058] which discloses two or more Bragg gratings on one or more cores may have different (i.e. unique) grating periods). 
It would have bene obvious to a person having ordinary skill in the art before the effective filing date to have modified the fiber Bragg gratings in the modified system to include being defined by unique grating periods as taught by Liu in order to provide unique grating periods which would enhance the force sensing at each particular grating. In other words, by providing unique/different grating periods, readings from different gratings would be better differentiated due to different grating parameters. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793